DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (WO 2016/116145), herein Ali, Lee et al. (Pub. No.: 2019/00692229), herein Lee and Chan et al. (Pub. No.: 2016/0192370), herein Chan.

As to claim 1, Ali teaches a computing device comprising: 
one or more processors (Ali Fig. 10 processing circuitry); 
a memory (Ali Fig. 10 memory); and 
one or more components stored in the memory and executable by the one or more processors to perform operations comprising:
determining a connection status associated with a connection between the computing device and a base station (Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status)); 
determining a frequency band associated with the connection (Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status);
 determining, as a coverage status, that the base station is a 4th- Generation (4G) base station associated with a 5th-Generation (5G) base station (Ali page 2 lines 24-26 the macro cell makes the user terminals aware of neighboring cells and also of neighboring cells belonging to different RATS or residing on different carriers and page 4 lines 24-29 a first network node of a first frequency broadcasts a service advertisement to at least one terminal device for services offered by said network node at the second frequency layer and page 3 lines 13-15 a list is provided of neighboring frequencies including additional bands and page 5 lines 34-36 for example RAT 1 may be 4G and RAT2 may be 5G, the 4G cell sends a broadcast which advertises that in the coverage area of the 4G macro cell any UE may find 5G cells offering specific services)) and 

Ali does not teach
determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available. 

However Lee does teach
determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available (Lee Fig 10 a symbol indication 5G is available)

It would have been obvious before the effective filing date to combine the teachings of Ali with Lee, because Lee teaches us UE 505 may indicate such availability and/or signal strength to a user, such as by presenting an indication for display on the UE 505. (Lee [0061])

Ali nor Lee teach
A connection between the computing device and a base station is an idle mode
Determining based at least in part on the connection status being the idle mode

However Chan does teach
(Chan [0012] base station may estimate the number of mobile devices in a RRC idle mode and [0014] The mobile device may switch from the RRC connected mode to the RRC idle mode based on the RRC connection being released.)

Determining based at least in part on the connection status being the idle mode (Chan [0014] The mobile device may determine a carrier to camp on in the RRC idle mode based on the carrier order. For example, the mobile device may select a carrier with the highest priority indicated by the carrier order on which to camp)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ali and Lee, with Chan, because Chan [0015]-[0016] teaches us the selected carrier may be different than the carrier previously used for the RRC connection. Accordingly, when the mobile device attempts to initiate a RRC connection at a future time, the mobile device may initiate the RRC connection on a different carrier (e.g., a carrier with a smallest estimated number of mobile devices camping on the carrier), thereby balancing the load on the carriers supported by the base station.

As to claim 9, Ali teaches a system comprising: 
one or more processors (Ali Fig. 10 processing circuitry); 
a memory (Ali Fig. 10 memory);  and 
one or more components stored in the memory and executable by the one or more processors to perform operations comprising: 
determining a connection status associated with a connection between a computing device and a base station (Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status));  
 ee&Hayes 32 Attorney Docket No. TM2-0804USdetermining a frequency band associated with the connection (Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status); 
determining, as a coverage status, that the base station is a 4th- Generation (4G) base station associated with a 5th-Generation (5G) base station (Ali page 2 lines 24-26 the macro cell makes the user terminals aware of neighboring cells and also of neighboring cells belonging to different RATS or residing on different carriers and page 4 lines 24-29 a first network node of a first frequency broadcasts a service advertisement to at least one terminal device for services offered by said network node at the second frequency layer and page 3 lines 13-15 a list is provided of neighboring frequencies including additional bands and page 5 lines 34-36 for example RAT 1 may be 4G and RAT2 may be 5G, the 4G cell sends a broadcast which advertises that in the coverage area of the 4G macro cell any UE may find 5G cells offering specific services)) and 
Ali does not teach
determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available.  
However Lee does teach
determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available (Lee Fig 10 a symbol indication 5G is available)


Ali nor Lee teach
A connection between the computing device and a base station is an idle mode
Determining based at least in part on the connection status being the idle mode

However Chan does teach
A connection between the computing device and a base station is an idle mode (Chan [0012] base station may estimate the number of mobile devices in a RRC idle mode and [0014] The mobile device may switch from the RRC connected mode to the RRC idle mode based on the RRC connection being released.)

Determining based at least in part on the connection status being the idle mode (Chan [0014] The mobile device may determine a carrier to camp on in the RRC idle mode based on the carrier order. For example, the mobile device may select a carrier with the highest priority indicated by the carrier order on which to camp)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ali and Lee, with Chan for the same reasons stated in claim 1.
As to claim 15, Ali teaches a processor-implemented method comprising: 
determining a connection status associated with a connection between a computing device and a base station (Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status));
(Ali page 3 lines 3-5 the cell may advertise its services 4G and 3G by reading system information of the cell the UE is camping on, the information includes quality thresholds for each frequency layer (connection status);   
ee&Hayes 34 Attorney Docket No. TM2-0804USdetermining, as a coverage status, that the base station is a 4th-Generation (4G) base station associated with a 5th-Generation (5G) base station (Ali page 2 lines 24-26 the macro cell makes the user terminals aware of neighboring cells and also of neighboring cells belonging to different RATS or residing on different carriers and page 4 lines 24-29 a first network node of a first frequency broadcasts a service advertisement to at least one terminal device for services offered by said network node at the second frequency layer and page 3 lines 13-15 a list is provided of neighboring frequencies including additional bands and page 5 lines 34-36 for example RAT 1 may be 4G and RAT2 may be 5G, the 4G cell sends a broadcast which advertises that in the coverage area of the 4G macro cell any UE may find 5G cells offering specific services))  and 
Ali does not teach
determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available.  
However Lee does teach

determining, based at least in part on the connection status, the frequency band, and the coverage status, a symbol to present via a display of the computing device, the symbol indicating that at least one of 4G services are available or 5G services are available (Lee Fig 10 a symbol indication 5G is available)


  Ali nor Lee teach
A connection between the computing device and a base station is an idle mode
Determining based at least in part on the connection status being the idle mode

However Chan does teach
A connection between the computing device and a base station is an idle mode (Chan [0012] base station may estimate the number of mobile devices in a RRC idle mode and [0014] The mobile device may switch from the RRC connected mode to the RRC idle mode based on the RRC connection being released.)

Determining based at least in part on the connection status being the idle mode (Chan [0014] The mobile device may determine a carrier to camp on in the RRC idle mode based on the carrier order. For example, the mobile device may select a carrier with the highest priority indicated by the carrier order on which to camp)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ali and Lee, with Chan



As to claims 3, 10 and 17, the combination of Ali, Lee and Chan, teach the computing device of claim 1,  the system of claim 9, and the method of claim 15, the operations further comprising: (Ali page 8 lines 7-9 services of a different cell may be advertised and may indicate the RAT type); wherein the radio access technology indicates at least one of a 4G connection or a 5G connection (Ali page 5 lines 15-16 the cells advertise services offered by 5G cells)
	
As to claims 4, 11 and 18, the combination of Ali, Lee and Chan teach the computing device of claim 3, the system of claim 9 and the method of claim 17, wherein the radio access technology is a first radio access technology indicating that the connection comprises the 4G connection and the 5G connection at a first time, and wherein the operations further comprise: 
Ali does not teach
determining, at a second time after the first time, that the connection comprises the 4G connection without the 5G connection (Ali page 8 line 37 and page 9 lines 1- 2 UEs are capable of maintaining two parallel connections to two different RATS such as 4G and 5G, or the UE may be idle in one and connected in the other); 

	starting a timer based at least in part on the connection comprising the 4G connection without the 5G connection at the second time

	determining to present the symbol indicating that 5G services are available based at least in part on the timer

However Lee  does teach
starting a timer based at least in part on the connection comprising the 4G connection without the 5G connection at the second time (Lee2 [0088] the UE 705 may configure a timer (shown as "T_freq") that triggers an iteration 720 of the periodic search and measurement. In some aspects, the timer may be configured with a different duration based at least in part on whether the second RAT is determined to be available in the cell (e.g., the cell is identified in the first list 610 of FIG. 6) or the second RAT has not yet been determined to be available or unavailable in the cell (e.g., the cell is not identified in either the first list 610 or the second list 615 of FIG. 6)) and 
determining to present the symbol indicating that 5G services are available based at least in part on the timer (Lee2[0108] The UE 905 may configure a shorter duration for the timer for a higher data rate (e.g., a higher value of R), and may configure a longer duration for the timer for a lower data rate (e.g., a lower value of R). [0111]  an indication of whether the second RAT is available may be displayed differently based at least in part on a data rate associated with the UE 905. For example, as shown by reference number 925, if the data rate satisfies a threshold a user and/or an application of the UE 905 may be capable of quickly determining whether a 5G RAT is being used in a 4G cell due to a higher likelihood of the 5G RAT being used when the data rate is high)


As to claims 6, 13 and 20, the combination of Ali, Lee and Chan teach the computing device of claim 1, the system of claim 9 and the method of claim 15, wherein: 
the connection is anchored via the 4G base station (Lee [0122] the first RAT is a Long Term Evolution RAT used to anchor a network connection associated with the UE on a master cell group and the second RAT is a New Radio RAT used to add at least one carrier to the network connection on a secondary cell group); and
 the operations further comprise at least one of: estimating an availability of the 5G base station based least in part on a signal strength associated with the 4G base station; or measuring a signal (Lee [0061] determine a signal strength associated with the NR RAT in the LTE cell)



As to claim 7, the combination of Ali, Lee and Chan teach the computing device of claim 1, computing device of claim 1, wherein: the connection is associated with a 4G connection (Lee [0060] As further shown in FIG. 5, the UE 505 may be camped on a first cell 515 of a first radio access technology (RAT), shown as a 4G/LTE RAT (sometimes referred to herein as an LTE RAT, a 4G RAT, or a 4G/LTE RAT)); and determining the symbol to present via the display includes selecting the symbol to indicate that 4G services are available (Lee [0081] As shown by reference number 655, the UE 605 may display an icon indicating availability of the second RAT when the cell on which the UE 605 is camped is identified in the first list 610 (e.g., when the second RAT is determined to be available in the cell). In this case, the icon is shown as the text "5G/NR," but another icon may be used. In some aspects, the UE 605 may display an icon indicating availability and/or signal strength of both the first RAT and the second RAT)

As to claims 8 and 14, the combination of Ali, Lee and Chan teach the computing device of claim 1 and the system of claim 9, wherein determining the coverage status comprises at least one of: receiving a System Information Block (SIB) from the 4G base station (Lee [0071] the UE 605 may receive a SIB (e.g., SIB22 or another SIB) that indicates one or more 5G frequencies available in the LTE cell); or receiving a Radio Resource Control (RRC) message from the 4G base station.  




As to claim 21,  the combination of Ali, Lee and Chan teach the computing device of claim 1, wherein determining the symbol to present is based at least in part on an active policy associated with the UE (Lee [0081] As shown by reference number 655, the UE 605 may display an icon indicating availability (active) of the second RAT when the cell on which the UE 605 is camped is identified in the first list 610 (e.g., when the second RAT is determined to be available in the cell). In this case, the icon is shown as the text "5G/NR," but another icon may be used. In some aspects, the UE 605 may display an icon indicating availability and/or signal strength of both the first RAT and the second RAT)

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali, Lee, Chan and Tsai et al. (Patent No.: 9,628, 115), herein Tsai.


As to claims 5, 12 and 19, the combination of Ali, Lee and Chan teach the computing device of claim 1, the system of claim 9 and the method of claim 15, wherein: the connection is anchored via the 4G base station (Lee [0122] the first RAT is a Long Term Evolution RAT used to anchor a network connection associated with the UE on a master cell group and the second RAT is a New Radio RAT used to add at least one carrier to the network connection on a secondary cell group); and the operations further comprise: 
determining the symbol to indicate that the 5G services are available (Lee Fig. 10 display 5G/NR symbol) 

Ali nor Lee nor Chan teach



However Tsai does teach
the frequency band indicates a B41 frequency band (Tsai column 8 lines 44-45 the device can operate in the B41 band);


It would have been obvious before the effective filing date to combine the teachings of Ali and Lee and Chan with Tsai, because Tsai teaches us the efficiency of the bands is determined by frequency (Tsai column 8 lines 37-39)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali, Lee, Chan and Grech et al. (GB 2505680), herein Grech.

As to claim 22, Ali, Lee and Chan teach the computing device of claim 1, 

Ali, Lee and Chan do not teach
wherein the active policy is an aggressive policy associated with the capabilities of the base station.

However Grech does teach
wherein the active policy is an aggressive policy associated with the capabilities of the base station (Greach abstract the base station can adopt a aggressive policy and page 11 lines 17-20 base station detecting a change and switching to an aggressive policy)

It would have been obvious before the effective filing date to combine the teachings of Ali and Lee and Chan with Grech, because Grech teaches us this can improve the reliability of handovers in difficult propagation conditions (Grech page 11 lines 17-20)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15 and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467